Citation Nr: 9900927	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with cardiomyopathy, currently evaluated as 60 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  This case was previously remanded by the Board for 
further development in December 1997.  That development has 
been completed and the case is now ready for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected rheumatic 
heart disease residuals are totally disabling and render him 
incapable of gainful employment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 
total schedular rating for rheumatic heart disease with 
cardiomyopathy.


FINDING OF FACT

The veterans rheumatic heart disease with cardiomyopathy is 
manifested by chronic congestive heart failure, cardiomegaly, 
severe left ventricle dysfunction, ejection fraction of 25-30 
percent, dyspnea on exertion, and poor exercise tolerance.





CONCLUSION OF LAW

The criteria for a 100 percent evaluation for rheumatic heart 
disease with cardiomyopathy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the claim for 
an increased evaluation is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veterans claim for an increased evaluation and 
that no further assistance to the veteran with respect to the 
claim is required to comply with 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which the 
veteran seeks an increased evaluation.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The RO granted service connection for rheumatic heart disease 
and assigned a 30 percent evaluation in the May 1995 rating 
decision on appeal.  Following the Boards December 1997 
remand, the RO increased the disability evaluation for the 
veterans cardiac disability to 60 percent through a July 
1998 rating decision.  The 60 percent rating was made 
effective from November 7, 1994, the date of the veterans 
claim for service connection.  

Following the Boards remand, a letter dated in December 1996 
and authored by a private physician was added to the 
veterans claims file.  In that letter, the physician stated 
that the veteran showed evidence of chronic congestive heart 
failure with cardiomegaly and that cardiologists believed 
that he had dilated cardiomyopathy as a result of aortic 
stenosis, mitral insufficiency, and juvenile rheumatic fever.  
It was recommended that the veteran engage in a markedly 
reduced workload and seek medical retirement.  The physician 
reported that an echocardiogram performed in 1996 showed a 
dilated left ventricle with an ejection fraction of only 25 
percent and a dilated left atrium, a fibrocalcific aortic 
valve, and aortic regurgitation.  The physician opined that 
the veterans prognosis was poor and that his life expectancy 
was measured in the range of 2-5 years.  It was also 
concluded that the veteran could not sustain more than 
minimal work for short periods of time and that he was at 
high risk for a myocardial infarction and death in the near 
future.

Also, in compliance with the Boards remand, the veteran 
underwent a VA compensation and pension examination in May 
1998.  The veteran presented with complaints of shortness of 
breath and palpitations since 1994, dyspnea on exertion, 
atypical chest pain, and a history of dilated cardiomyopathy 
and congestive heart failure.  The examiner reported that a 
2-D echocardiogram revealed normal right ventricle formation, 
moderate left atrial enlargement, severe left ventricle 
enlargement, a calcified aortic valve and aortic root, mitral 
annular calcifications, and normal right atrium and 
ventricle.  The veterans cardiac ejection fraction was 
estimated at 25-30 percent.  Aortic and mitral valve 
velocities were normal.  There was moderate mitral 
regurgitation and mild to moderate aortic insufficiency.  An 
exercise stress test showed poor exercise tolerance and post-
operatively the veteran achieved 4.6 METs (metabolic 
equivalent).  One MET is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  38 C.F.R. § 4.104 
(1998).  Holter monitor studies revealed no abnormalities, 
and EKG tests showed a normal sinus rhythm with left bundle 
branch block and normal left axis deviation.  After 
summarizing test findings, the examiner concluded that the 
veteran had dilated cardiomyopathy with aortic and mitral 
insufficiency with exercise tolerance of 4.6 METs.  The 
examiner also concluded that it could not be ruled out that 
the veterans present heart condition is secondary to his 
service-connected rheumatic fever residuals.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veterans claims file bearing in mind that the ratings 
represent the average impairment in earning capacity 
resulting from the veterans disability and its residuals in 
civil occupations.  38 C.F.R. § 4.1.

Effective January 12, 1998, VA revised the criteria for 
diagnosing and evaluating cardiovascular disabilities.  62 
Fed. Reg. 65,207 (1997).  The new criteria for evaluating 
service-connected disabilities of the cardiovascular system 
are codified at 38 C.F.R. § 4.104.  The veteran has been 
provided the regulatory criteria in effect both prior to, and 
from, January 12, 1998.  The veteran is entitled to have his 
case adjudicated under whichever disability criteria would be 
more favorable to him in light of regulatory change while his 
case is on appeal to the Board.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Board will evaluate the veterans 
service-connected cardiovascular disability under both the 
new and old rating criteria.

The RO has recently granted a 60 percent rating based upon 
the new rating criteria.  A rating of 100 percent disability 
for valvular heart disease is warranted under the post-
January 12, 1998, rating criteria for: chronic congestive 
heart failure, or; conditions where a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  Under the pre-January 12, 
1998, rating criteria, a 100 percent rating criteria is 
warranted for: definite enlargement of the heart confirmed by 
roentgenogram and clinically; rales, pretibial pitting at the 
end of the day or other definite signs of beginning 
congestive heart failure; more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).

After a thorough review of the clinical results noted above, 
the Board finds that a 100 percent schedular rating for 
service-connected rheumatic heart disease residuals with 
cardiomyopathy is warranted.  The veteran has been diagnosed 
with chronic congestive heart failure and been found to 
exhibit an ventricular ejection of less than 30 percent, both 
alternative criteria delineated in a 100 percent rating under 
the new criteria.  Moreover, the Board is of the opinion that 
the veteran meets the criteria for a 100 percent schedular 
evaluation under the old rating criteria.  The veteran has 
been found to manifest an enlarged heart, dyspnea, and 
definite signs of congestive heart failure.  Further, the 
above-noted letter from the veterans private physician 
states that the veteran is precluded from engaging in more 
than minimal work activity given his poor prognosis.  Under 
these circumstances, the Board finds that the veteran is 
totally industrially impaired as a result of his service-
connected cardiac disability.  In this regard, the Board 
notes that medical evaluators have not been able to 
disassociate current cardiac disabilities from residuals of 
the veterans rheumatic fever, and in fact they posit that 
there may be an etiological link.  Therefore, according the 
veteran the benefit of the doubt, the totality of his cardiac 
disabilities are considered in evaluating the service-
connected disability.  38 U.S.C.A. § 5107.


ORDER

A 100 percent schedular rating for rheumatic heart disease 
with cardiomyopathy is granted, subject to the applicable 
laws and regulations governing the awarding of monetary 
benefits.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
